

Exhibit 10(dddd.2)


















PHYSICIANS’ RECIPROCAL MANAGERS, INC.
(Hereinafter called the “Company”)




PROGRAM MANAGER’S AGREEMENT


with


PROFESSIONAL MEDICAL ADMINISTRATORS, L.L.C.
(Hereinafter called the “Manager”)









 




--------------------------------------------------------------------------------



PROGRAM MANAGER’S AGREEMENT


TABLE OF CONTENTS




TERM OF AGREEMENT
1
   
APPOINTMENT OF MANAGER; LINES OF AUTHORITY
1
Lines of Authority
1
Territory
1
Exclusions
1
Reinsurance Availability
1
   
MANAGER’S DUTIES AND RESPONSIBILITIES
2
Solicitation
2
Binding of Risks
2
Policy Issuance
2
Risks Bound
2
Premium Rates
2
Compliance with Manuals
2
Premiums
3
Accounting
3
Fiduciary Capacity
3
Credit Extensions
4
Company Property
4
Manager Expenses
4
Legal Compliance
4
Governmental Contacts
4
Claim Notification
4
Premium Financing
4
Competent Staff
5
Company Interests
5
Accurate Records
5
Audit
5
Services
5
Licenses
5
Policy Cancellation
6
Sub-Producers
6
Manager’s Data Base
6
Catastrophe Funds
7
   
CLAIMS SETTLEMENT
7
   
MANAGER’S COMPENSATION
7
Production and Administration Commission
7
Unearned Commissions
7

 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS (continued)
   
ADVERTISING
8
   
REPRESENTATION WITH RESPECT TO POLICIES
8
   
INSURANCE OF MANAGER
8
Errors and Omissions
8
Comprehensive General Liability
8
Employee Dishonesty
8
   
INDEMNIFICATION
8
Manager
8
Company
9
   
FLAT CANCELLATION
9
   
OWNERSHIP OF EXPIRATIONS
9
Underwriting Records and Files
9
Account and Payment Delinquency
9
Limited License
10
Default
10
   
SUSPENSION OF MANAGER’S AUTHORITY
10
Administrative Allegation
10
Criminal Offense
10
Default
11
   
TERMINATION OF AGREEMENT
11
Company May Terminate
11
Immediately
11
Upon Thirty (30) Days’ Notice
11
Either Company or Manager
12
Manager May Terminate this Agreement Immediately
12
   
CONTINUING DUTIES OF MANAGER AFTER TERMINATION
12
   
WAIVER OF STATUTORY TERMINATION RIGHTS OF MANAGER
13
   
DISPUTE RESOLUTION
13
       

 
-iii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS (continued)
       
OTHER TERMS AND CONDITIONS
13
Waiver and Estoppel
13
Notice and Cure
13
Conflict with Law
14
Assignment
14
Headings
14
Governing Law
14
Honorable Undertaking
14
Promptly
14
Notices
14
Independent Contractor
14
Negotiated Agreement
15
Entire Agreement
15
Third Party Beneficiary
15
Confidentiality
15
   
EXHIBIT A (THE BUSINESS)
17
   
EXHIBIT B (CLAIMS AUTHORITY)
18









 


-iv-

--------------------------------------------------------------------------------




PROGRAM MANAGER’S AGREEMENT






This AGREEMENT is made between Professional Medical Administrators, L.L.C., with
offices located at 111 East Shore Road, Manhasset, New York 11030, (hereinafter
referred to as “Manager”), and Physicians’ Reciprocal Managers, Inc. with
offices located at 2 North Second Street, 7th Floor, Harrisburg, Pennsylvania
17101-1604 (hereinafter referred to as the “Company”).


Manager and the Company agree as follows:




ARTICLE I


TERM OF AGREEMENT


This Agreement shall have an effective date of January 1, 2004. It will continue
until terminated under the provisions of Article XIII.




ARTICLE II


APPOINTMENT OF MANAGER; LINES OF AUTHORITY


The Company appoints Manager for the Company as follows:


A.
Lines of Authority: Manager’s appointment and authority extends to the classes
of business, policies of insurance, including all endorsements (the “Policies”);
and lines and limits of insurance described in Exhibit A attached to this
Agreement (the “Business”).



B.
Territory: Manager’s appointment and authority extends to risks principally
located in the United States.



C.
Exclusions: Manager’s appointment and authority is subject to any exclusions set
forth in Exhibit A.



D.
Reinsurance Availability: Manager’s appointment and authority for Business
written under this Agreement is subject to the following:




 
1.
That the Company is able to obtain and maintain in force at all times
reinsurance satisfactory to the Company for the Business, and such reinsurance
shall be satisfactory if consistent with its customary or usual standards.







 



1

--------------------------------------------------------------------------------





 
2.
Obtaining reinsurance is the sole responsibility of the Company. When the
Company obtains satisfactory reinsurance for all or some of the Business, the
Company will notify Manager, in writing, that Manager may write and bind those
classes of business, policies, and lines and limits of insurance for which
reinsurance has been obtained.




 
3.
If reinsurance is terminated or no longer in full force and effect for all or
any part of the Business, Manager’s authority for the Business affected shall be
suspended, or limited immediately upon notice to Manager from the Company, and
until further notice.




 
4.
The Company will use its best efforts to maintain satisfactory reinsurance.





ARTICLE III


MANAGER’S DUTIES AND RESPONSIBILITIES


Manager will faithfully perform all of its duties consistent with industry
standards. The Manager’s duties include the following:


A.
Solicitation: To solicit risks and classes of risk at limits and for lines of
insurance authorized in Exhibit A, that in their pricing and insurability meet
or exceed that underwriting and pricing standards from time to time established
by the Company in writing.



B.
Binding of Risks: To bind risks only in accordance with Exhibit A and any other
underwriting and pricing standards from time to time established by the Company
in writing, and to forward to the Company for acceptance all other risks.



C.
Policy Issuance: To timely and properly issue, deliver and execute or
countersign Policies, certificates, endorsements, and binders on forms approved
by the Company and appropriate regulatory authorities, as required by law, for
the Business described in Exhibit A, and to make, as may be required and in a
timely manner, notice of, certify or provide evidence of coverage of Policies to
the appropriate governmental agencies.



D.
Risks Bound: To give the Company written notice for each risk or Policy bound or
written under this Agreement as part of reporting to the Company as described in
Article III (H).



E.
Premium Rates: To quote accurate and adequate premiums and rates for Policies
bound or written under this Agreement in compliance with the approved and
applicable rating manuals or rating plans of the Company.



F.
Compliance with Manuals: To comply fully, timely and promptly with all manuals,
rules, regulations, guidelines, instructions and directions issued in writing by
the Company and provided to Manager relating to the Business covered by this
Agreement.




 



2

--------------------------------------------------------------------------------



G.
Premiums: To bill for and collect all premiums due on all Policies bound or
written under this Agreement, and payments shall be sent to and made payable to
Pennsylvania Physicians’ Reciprocal Insurers and its reinsurer as their
interests appear.



H.
Accounting: To timely account for the Business as follows:




 
1.
Manager shall prepare, in a form acceptable to the Company, and forward to the
Company on a monthly basis, within fifteen (15) days of the end of each calendar
month, a detailed bordereau and statement of account for the period (the
“Account”), which Account will include all business written during the prior
month. The Account shall include for each authorized line of insurance such
information as the Company may request, including but not limited to the
following:




 
a.
Gross Written Premium;

 
b.
Net Written Premium;

 
c.
Policies issued or bound;

 
d.
Policies cancelled;

 
e.
Premium adjustments due to endorsements or audits;

 
f.
Commissions payable to Manager, and

 
g.
Net Balance Due;

 
h.
Losses Paid;

 
i.
Loss Adjustment Expenses Paid;

 
j.
Case Reserves.




 
2.
Manager shall pay the Company balances due within forty-five (45) days of the
end of each calendar month to correspond to bordereau required in Article III
(H)(1) above.




 
3.
Cumulative reports from the beginning of each calendar year shall also be made
on a monthly basis, within fifteen (15) days of the end of each such respective
period.




 
4.
The Company may offset any balance or balances due from the Manager under this
Agreement with any balance the Company holds due the Manager.



I.
Fiduciary Capacity: To deposit and hold all premiums and other amounts received
by the Manager on behalf of the Company in a fiduciary capacity in accordance
with applicable statutes and regulations and in a separate bank account or
accounts clearly identifiable by name as for funds so held. The Company may, at
its sole discretion, grant the Manager permission, where allowable by law, to
commingle fiduciary funds held by the Manager for or on behalf of the Company
with funds so held by the Manager on behalf of other insurers, provided that a
separate, accurate and verifiable accounting is maintained on the books of the
Manager. Provided the Manager has, in accordance with the terms of this
Agreement, accounted for and paid to the Company all premiums and other monies
legally due and owing, any investment income produced from the fiduciary funds
held on behalf of the Company by the Manager shall vest and become the property
of the Manager.




 



3

--------------------------------------------------------------------------------





J.
Credit Extensions: To assume the obligation for any extensions of credit to
insureds and policyholders, and to be fully responsible for the full amount of
the premium due the Company on risks or Policies written or bound under this
Agreement whether or not Manager has collected the premium due from Policyholder
and/or its authorized representative.



K.
Company Property: To safeguard, maintain and account for all the Company
Policies, forms, manuals, equipment, supplies or anything else furnished to
Manager by the Company, all of which shall remain the property of the Company.
Manager will return all property to the Company promptly upon demand.



L.
Manager Expenses: To pay, assume the obligation for and to be fully responsible
for costs and expenses associated with the Manager’s performance of conducting
its business under this Agreement, including: travel expense, employee and
clerical salaries, benefits and expenses, fees, countersignature fees and
expenses, policy printing, postage, advertising, exchanges, license fees, etc.



M.
Legal Compliance: Manager shall use all reasonable effort to monitor and enforce
full compliance of such qualified and designated subagents and brokers with all
laws, regulations, rules and requirements applicable to Manager’s activities,
and, in addition, all written instructions provided from time to time by the
Company concerning underwriting requirements and regulatory compliance in
general; provided, however, that such written instructions shall not
unreasonably alter or amend the terms of this Agreement.



N.
Governmental Contacts: To promptly notify the Company in writing of all contacts
and correspondence received from insurance regulatory and other governmental
authorities by Manager or its designated subagents or brokers, to forward
promptly upon receipt all summonses, complaints, subpoenas or other court
documents, and to cooperate fully with the Company in making any responses.



O.
Claim Notification: To immediately notify the Company in writing of all claims,
suits and losses and to cooperate fully with the Company to facilitate the
investigation, adjustment, settlement and payment of each and all claims and to
assist the Company in the collection of deductible due and salvage or
subrogation.



P.
Premium Financing: To promptly and appropriately respond to all correspondence
and notices related to financing or proposed financing of premiums on Policies
issued under this Agreement, and forward copies to the Company. The Manager
shall not accept premium financing on policies for which the premium is
provisional, deposit, minimum, or otherwise adjustable. The Manager is not and
shall not hold itself out as the agent of the Company for the purpose of
obtaining premium financing. The Company reserves the right to refund premiums
directly to the premium finance company upon cancellation of a policy(ies). The
Manager shall refund applicable commission to the premium finance company in the
event of a cancellation of a policy(ies). The Manager is responsible for
collecting the gross written premium of any financed policy(ies) regardless of
the financing of the premium.




 



4

--------------------------------------------------------------------------------





Q.
Competent Staff: To maintain sufficient supplies and equipment and a staff of
competent and trained personnel, to produce, develop, underwrite, and supervise
the Business covered by this Agreement.



R.
Company Interests: To promote and safeguard the best interests and good name of
the Company.



S.
Accurate Records: To keep and maintain separate, identifiable, orderly,
accurate, complete and timely records and accounts of all business and
transactions pertaining to Policies bound or written under the Agreement,
including complete underwriting and rate files. Such records and files may be
copied by the Manager at the Manager’s expense, but shall at all times remain
the property of the Company. Manager shall also implement a “Disaster Plan” to
ensure that copies of said records and files would be available in the event of
a disaster and shall provide a copy of said Plan to the Company within thirty
(30) days of the execution of this Agreement.



T.
Audit: To permit the Company during the term of this Agreement and as long as
the Company considers necessary, to visit, inspect, examine, audit and verify,
at Manager’s offices or elsewhere, at such times and as often as the Company may
deem appropriate, with or without prior notice, any of the properties, accounts,
files, documents, books, reports, work papers and other records belonging to or
in the possession or control of Manager or of any person relating to the
Business covered by this Agreement. The Company shall also be entitled to audit
such records and accounts of manager so as to determine Manager’s financial
worth. The Company may make copies and extracts as may be reasonably necessary.
The Company may conduct any audit through any person or persons it may
designate. Manager shall, at the Company’s request, promptly provide the Company
with statements of Manager’s financial worth prepared by a certified public
accountant. However, if this Agreement has been terminated, forty-eight (48)
hours notice is required by the Company to Manager, and the information obtained
on such audit shall not be used by the Company in competition with Manager.



U.
Services: To provide for all usual and customary services to Insureds,
Policyholders and sub-producers including, but not limited to, delivery of
Policies, return of premiums due Insureds or Policyholders, if such premiums are
in possession of Manager, and timely, appropriate responses to complaints,
except as specified in Article III (N), above.



V.
Licenses: To obtain and provide the Company, upon request, with copies of all
licenses and permits required by Manager for the proper conduct of its duties
under this Agreement. In the event the Manager will comply with licensing laws
by utilizing the license of a principal director, officer or employee, then
Manager promises, warrants and guarantees that the licensee will comply with all
requirements of this Agreement and specifically with this Paragraph. In the
event that any license the Manager utilizes to fulfill the requirements of the
Agreement expires, terminates or is suspended for any reason, this Agreement
terminates automatically and the Company may avail itself of any rights provided
under Article XIII of this Agreement. The Manager shall be responsible to assure
that all business is properly countersigned. The Manager shall be responsible
for and pay any necessary counter-signature expense. The Company shall not be
responsible for payment of any countersignature expense.







 



5

--------------------------------------------------------------------------------




W.
Policy Cancellation: To cancel or otherwise terminate risks or Policies bound or
written by or through Manager as required by applicable underwriting standards
and consistent with applicable regulatory and Policy conditions. The Company
shall always retain the right to direct the termination of Policies by direct
notice to the Insured or Policy holders. Manager shall not make, permit, or
cause general or indiscriminate cancellations, terminations or replacements of
Policies. Manager shall be responsible for notifying governmental agencies or
other persons for whom Manager has certified coverage or provided evidence of
insurance. No cancelled or terminated policy may be reinstated without the prior
written approval of the Company.



X.
Sub-Producers:




 
1.
To accept proposals for insurance from other duly licensed agents or brokers.
Manager shall determine the compensation payable to such other agents or brokers
on proposals it accepts. The parties agree that any amounts paid such other
agents or brokers will come from the compensation payable to Manager pursuant to
Article V. Manager is responsible for the billing and collection of premium
whether collectible or not, and payment of compensation for all such insurance
placed with the Company by such agents or brokers.




 
2.
To use the facilities of properly licensed agents, brokers or solicitors to
conduct business in all jurisdictions in which it intends to solicit or write
the Business.



Y.
Manager’s Data Base:




 
1.
Within thirty (30) days from the execution of this Agreement, Manager shall
provide to the Company, at the expense of the Manager, copies of the Manager’s
Data Base in form and content satisfactory to the Company. Said Data Base shall
be utilized by the Company only in the event Manager’s copy is unavailable or
inaccessible and/or in performing any services relating to the Business in the
event of termination of this Agreement. The term “Data Base” for purposes of
this Agreement shall consist of a record or records, of information relating to
the Business maintained by Manager or Manager’s computer containing at a
minimum, but without limitation, the following information:




 
a.
Name of Insured, address, policy number, effective and expiration dates.




 
b.
By policy number, limits and coverages.




 
2.
Manager’s Data Base so provided shall be updated not less frequently than
quarterly, within twenty-five (25) days after the end of each quarter. Such
updates shall include supplemental Data Base information of transactions
relating to the Business since the last such update of Data Base information.




 
3.
Manager shall take the necessary steps to enable the Company to use any computer
software utilized by Manager to monitor the Business, underwriting or otherwise
service the Business or perform any other services under this Agreement (“the
software”), including but not limited to obtaining a license, pursuant to this
provision.





6

--------------------------------------------------------------------------------


Z.
Catastrophe Funds:



Determine applicability to the business of the Program of any state-mandated
catastrophe or other special assessment fund, including, but not limited to
state guaranty funds. If applicable, the Manager shall determine premium
surcharges, collect funds from the insureds, and regularly remit all such funds
directly to the catastrophe or other special assessment fund and shall send the
Company a report detailing premium surcharge calculations and indicating amounts
payable to the applicable state(s).




ARTICLE IV


CLAIMS SETTLEMENT


Manager has no authority to adjust, compromise, settle or pay any claim made on
the risks or Policies written or bound under this Agreement. However, the
Manager shall act as a claims consultant without fee to assist the Company.


The Manager will not be reimbursed by the Company for the salaries, office
expenses or any other expenses incurred in the handling of claims unless
otherwise expressly agreed to in writing by the Company.




ARTICLE V


MANAGER’S COMPENSATION


The Company will pay the Manager as full compensation for all of its duties and
responsibilities under this Agreement as follows:


A.
Production and Administration Commission: Manager shall be entitled to receive a
production and administration commission of 14% of Net Written Premium received
by the Company on Policies bound or written under this Agreement. (Net = Gross
less D.D.R. reserve).



B.
Unearned Commissions: Manager shall promptly refund pro-rata to the Company
Production and Administration Commissions (including commissions paid to
sub-producers) on cancellations, refunds and return premiums. Alternatively, the
Company and Manager, at the option of the Company, may make premium adjustments
by debits of monies due Manager.






 



7

--------------------------------------------------------------------------------





ARTICLE VI


ADVERTISING


Manager will not refer to the Company or the Business covered by this Agreement
in any advertisement, letter, circular, pamphlet or other publications or
written statement without the prior written consent of the Company. Whether or
not the Company gives its consent, the Company will not be responsible for any
advertising expense.




ARTICLE VII


REPRESENTATION WITH RESPECT TO POLICIES


Manager will not make, and will make a good faith effort not to allow any other
person to make, any written representation to applicants, Insureds,
Policyholders or claimants as to the existence or extent of coverage either
available from the Company or under a Policy that is not consistent with the
terms and conditions of coverages available from the Company or of a Policy.




ARTICLE VIII


INSURANCE OF MANAGER


Manager will maintain for as long as this Agreement remains in force with
insurers and on forms acceptable to the Company:


A.
Professional Errors and Omissions policy in an amount of $2,000,000;



B.
Comprehensive General Liability policy in an amount of $1,000,000;



C.
Blanket Employee Dishonesty bond covering all employees of Manager in an amount
of $500,000.



The Company may require certificates of insurance or other evidence that the
insurance required by this Article is in force.




ARTICLE IX


INDEMNIFICATION


A.
Manager shall be responsible to the Company and shall indemnify, save, defend
and hold the Company, including its affiliates, and all officers, directors and
employees, harmless against any and all claims, suits, hearings, actions,
damages of any kind, liability, fines, penalties, loss or expense, including
attorney’s fees caused by or resulting from any allegation of any misconduct,
error, omission, or other act; or breach of this Agreement by Manager, or
Manager’s employees, or representatives, unless the conduct giving rise to the
allegation was performed at the specific direction of the Company, provided
Manager has not contributed to or compounded the act alleged. Manager shall also
indemnify the Company for any surplus lines taxes which may be owed by any
insured of the Company or an appointed surplus lines broker of such insured on
Business which has not been paid in compliance with applicable law.



8

--------------------------------------------------------------------------------


B.
The Company shall be responsible to Manager and shall indemnify, save, defend
and hold Manager harmless against any and all claims, suits, hearings, actions,
damages of any kind, liability, fines, penalties loss or expense, including
attorney’s fees caused by or resulting from any allegation of any misconduct,
error, omission or other act; or breach of this Agreement by the Company, or the
Company’s employees, or representatives, unless the conduct giving rise to the
allegation was performed at the specific direction of Manager, provided the
Company has not contributed to or compounded the act alleged.





ARTICLE X


FLAT CANCELLATION


A.
If a policy is cancelled flat (back to the date of inception of the Policy), the
originals of the cancelled Policy or a Lost Policy Release shall be promptly
forwarded by Manager to the Company. Manager will not cancel flat a Policy after
it has been in effect for more than thirty (30) days without the prior written
consent of the Company, unless cancellation is requested by the insured or
required by state law.



B.
An appropriate premium charge shall be made for any Policy in force for a period
in excess of thirty (30) days.



ARTICLE XI


OWNERSHIP OF EXPIRATIONS


A.
Records of Insureds, Policyholders and Policies and their use and control for
solicitation of Business written or bound by or through Manager (“expirations”),
as between Manager and the Company, shall be the sole and exclusive property of
Manager except:




 
1.
Underwriting Records and Files: As described in Article III (T) above.




 
2.
Account and Payment Delinquency: If Manager’s authority under this Agreement is
suspended or terminated in part or in full for a material breach of this
Agreement, or Manager fails to render all accounts due or pay any amounts due to
the Company except minor accounting differences, and Manager fails to cure the
breach on five (5) days notice from the Company to Manager, the Company will be
entitled to solicit, write and to sell insurance to any and all existing
Insureds or Policyholders written by or through Manager. The expirations will
vest in and become the sole and exclusive property of the Company.




 



9

--------------------------------------------------------------------------------






 
3.
Limited License: If the Manager’s authority is suspended or terminated under
this Agreement, and if any applicable insurance law or regulation prohibits the
Company from terminating any Policies or obligates the Company to continue or to
renew, directly or through another producer of the Company, any Policies, or
Insured or Policyholders previously bound or written under this Agreement, then
the Company shall be permitted and is hereby granted by Manager a limited
license in, and a right to use the expirations of those Policies, Insured and
Policyholders to permit the Company to comply within its reasonable discretion
and in good faith.




 
4.
Default: If this Agreement is terminated by the Company for a reason that
permits immediate notice of termination to Manager under Article XIII, the
expiration will vest in and become the sole and exclusive property of the
Company.



B.
Upon the occurrence of any event which gives rise to the vesting of the
ownership of expirations in the Company, the Company make take immediate
possession of all records relating to those expirations and Manager shall upon
request immediately gather such records together at Manager’s principal place of
business and allow the Company access to take possession of those records. The
Company may service those expirations directly or dispose of them in any
commercially reasonable manner. The Company may collect premiums directly from
any Insured or Policyholder who has not made payment to Manager.



C.
If, in disposing of Manager’s records and expirations, the Company does not
realize sufficient money to discharge in full any and all of Manager’s
indebtedness to the Company (including reasonable costs incurred by the Company
in connection with its recovery and disposal of the records and expirations),
Manager will remain liable to the Company for the balance of the Manager’s
indebtedness to the Company. Manager shall have no right to or interest in any
commissions which may be generated as a result of the Company’s servicing those
expirations.



D.
If there is any excess over the Manager’s indebtedness to the Company (including
any cost incurred by the Company in connection with its recovery and disposal of
records and expirations) realized by the Company, it shall be remitted to
Manager.





ARTICLE XII


SUSPENSION OF MANAGER’S AUTHORITY


The Company may, by immediate notice to Manager, suspend any part or all of
Manager’s authority under this Agreement for such time as the Company may deem
necessary to protect its interests or reputation if any of the following occur:



 
A.
An administrative allegation of violation of insurance law or regulation against
Manager or any of Manager’s executive officers by an insurance regulatory
agency;




 



10

--------------------------------------------------------------------------------






 
B.
The Manager or any of Manager’s executive officers is indicted for a criminal
offense, the conviction of which would permit termination of Manager under this
Agreement; or

 
C.
The default of Manager under this Agreement, or delinquency by Manager in timely
remitting accounts and monies to the Company, Insureds or Policyholders.





ARTICLE XIII


TERMINATION OF AGREEMENT


A.
The Company may terminate this Agreement as follows:

 

 
1.
Immediately upon notice to Manager in the event of:




 
a.
License Suspension or Revocation: An order of suspension or revocation of
Manager’s license by any insurance regulatory authority; or




 
b.
Ownership Change: A significant change in the ownership or management or in the
event of the execution of an agreement of sale, transfer or merger of Manager
without prior notice and consent of the Company; or




 
c.
Misapplication of Funds: A misapplication, misdirection, or misappropriation by
Manager of funds or property of the Company or funds received for it or
Policyholders by Manager, or in the event of failure by Manager to remit to the
Company or Policyholders, funds due promptly after written demand therefore by
the Company; or




 
d.
Default: A material default under this Agreement by Manager or Manager’s failure
to timely and fully comply with the Company’s directives, rules, regulations or
manuals in connection with this program; or




 
e.
Conviction: A charge brought against Manager or any of Manager’s executive
officers of violation of the insurance laws or regulations of any jurisdiction
or of any law constituting a felony in the jurisdiction in which committed, or
of any law whose violation reflects adversely upon the honesty or integrity of
Manager or any of Manager’s executive officers whether or not classified as a
felony; or




 
f.
Bankruptcy: Bankruptcy, receivership or common law composition of creditors
whether by the Manager voluntarily or involuntarily.




 
2.
Upon thirty (30) days’ notice to Manager in the event of:




 
a.
Excessive Complaints: The number of complaints received by the Company relating
to Manager’s performance and service to Insureds, Policyholders, sub-producers
or members of the public is excessive, as may be determined by the Company in
its sole discretion; or




 



11

--------------------------------------------------------------------------------






 
b.
Adverse Legislation: Enactment of legislation which in the opinion of the
Company would adversely affect the Company’s rights under this Agreement or
liabilities under the Policies; or




 
c.
Conflict with Law: As provided for in Article XVII (c).




 
d.
Breach of Agreement: This Agreement may be terminated at any time by either
party by written notice if the other party materially breaches this Agreement
(and such breach is not cured within the time specified below for cure) and
provided the party seeking to terminate this Agreement has given the other party
ten (10) days’ prior written notice of the nature of the claimed breach and its
intent to terminate if the claimed breach is not cured within such ten (10) day
period.



B.
Either the Company or Manager may terminate this Agreement at any time upon one
hundred-eighty (180) days prior written notice to the other.



C.
Manager may terminate this Agreement immediately in the event:

 

 
1.
The Company is subject to a regulatory order that has a material impact on the
Company’s ability to perform.





ARTICLE XIV


CONTINUING DUTIES OF MANAGER AFTER TERMINATION


A.
If the Company elects upon termination of this Agreement, and for as long as the
Company elects, Manager will perform all of the duties necessary for the proper
servicing of all risks or Policies bound or written under this Agreement until
all those Policies shall have expired or been terminated. These services shall
include, but are not limited to, canceling, issuing mandatory endorsements, and
collecting and returning premiums due the Company.



B.
So long as the Manager continues to perform duties in accordance with this
Article, the Manager shall continue to receive the Production and Administration
Commission set forth in Article V (A), and the Company will not unreasonably
preclude Manager from performing the duties referred to herein.



C.
Should Manager not continue to perform any duties for any reason the Company
shall discontinue payment of any Production and Administration Commission set
forth in Article V (A).



D.
If this Agreement is terminated by the Company for any reason under Article XIII
for which immediate notice may be given, and the Company is required to renew
any policies under the law of any jurisdiction, the Manager will not be entitled
to any Production and Administration Commission with respect to that renewal
business.




 



12

--------------------------------------------------------------------------------



ARTICLE XV


WAIVER OF STATUTORY TERMINATION RIGHTS OF MANAGER


Both Manager and the Company are aware that there are or may be laws or
regulations in the various jurisdictions served by Manager that may be
interpreted to provide Manager with certain rights of notice, “run-off”,
continuation of business written through Manager, prevention of termination and
regulatory review and possible disapproval of the termination of this Agreement.
Because this Agreement has been mutually entered into for a special purpose, and
places responsibilities, duties and obligations upon Manager both beyond those
and different from those of a normal soliciting agent, Manager acknowledges that
this therefore involves and necessitates a different relationship. Manager
hereby specifically waives any and all rights with respect to termination of
this Agreement that may now or hereafter be provided Manager by such statute or
regulation in recognition of that different relationship, and agrees not to
impose upon or require compliance by the Company of any obligations relating to
termination of this Agreement other than those provided for specifically in this
Agreement.




ARTICLE XVI


DISPUTE RESOLUTION


If a dispute between the Company and the Manager should arise concerning a
provision of this Agreement or concerning its interpretation or validity
(whether arising before or after the termination of this Agreement) the parties
agree to attempt in good faith to resolve such dispute by non-binding mediation.
The mediation shall be held in Harrisburg, Pennsylvania and will be completed
within ninety (90) days of the date on which both parties have been notified.
However, nothing in this clause will preclude either party from thereafter
pursuing any means of dispute resolution, including but not limited to
litigation, should mediation fail to result in a mutually acceptable solution to
the dispute.




ARTICLE XVII


OTHER TERMS AND CONDITIONS


A.
Waiver and Estoppel: The failure of the Company or Manager to insist on strict
compliance with this Agreement, or to exercise any right or remedy shall not
constitute a waiver of any rights provided under this Agreement, nor estop the
parties from thereafter demanding full and complete compliance nor prevent the
parties from exercising such a remedy in the future.



B.
Notice and Cure: Whenever there is a default under this Agreement, either party
shall be entitled to written notice of default and have the right to cure such
default within ten (10) days from notice of such default.




 



13

--------------------------------------------------------------------------------





C.
Conflict with Law: If any provision of this Agreement should be declared invalid
by a court of general jurisdiction and superseded by specific law or regulation,
such law or regulation shall control to the extent of such conflict without
affecting the remaining provisions of this Agreement.



D.
Assignment: Neither this Agreement nor any rights or obligations under this
Agreement may be assigned or delegated by Manager without the prior written
consent of the Company.



E.
Headings: The headings preceding the text of the Articles and paragraphs of the
Agreement are intended and inserted solely for the convenience of reference and
shall not affect the meaning, construction or effect of this Agreement.



F.
Governing Law: This Agreement shall be governed as to performance,
administration and interpretation by the laws of the State of Pennsylvania.



G.
Honorable Undertaking: This Agreement shall be considered as an honorable
undertaking made in good faith and shall be subject to a liberal construction
for the purpose of giving effect to the good faith and honorable intentions of
Manager and the Company.



H.
Promptly: Unless the context and circumstances require action sooner, the term
“promptly” in this Agreement shall be defined to mean “within five (5) business
days.”



I.
Notices: Wherever notice is required under this Agreement, it shall be in
writing, sent by certified mail, or reputable overnight carrier, and addressed:



A.  If to the Company:


Anthony Bonomo
President
Physicians Reciprocal Managers, Inc.
2 North Second Street, 7th Floor
Harrisburg, PA 17101-1604


B.  If to Manager:


Steven Ostrer
President
Professional Medical Administrators, L.L.C.
111 East Shore Road
Manhasset, NY 11030


J.
Independent Contractor: This Agreement is not a contract of employment and
nothing contained in this Agreement shall be construed to create the
relationship of joint venture, partnership, or employer and employee between the
Company and Manager. Manager is an independent contractor and shall be free,
subject to the terms and conditions of this Agreement, to exercise judgment and
discretion with regard to the conduct of business.




 



14

--------------------------------------------------------------------------------





K.
Negotiated Agreement: This Agreement has been negotiated by the parties and the
fact that the initial and final draft shall have been prepared by a particular
party shall not be used in any forum in the construction or interpretation of
this Agreement of any of its provisions.



L.
Entire Agreement: This Agreement supersedes all previous agreements, whether
written or oral, between the Company and Manager, or their predecessors with
respect to the Business to be written under this Agreement.




 
1.
This Agreement may be amended, altered or modified only in writing signed by
both parties.




 
2.
Manuals, rules, regulations, guidelines, instructions and directions issued in
writing by the Company from time to time as provided in this Agreement, shall
bind the parties as though a part of this Agreement.



M.
Third Party Beneficiary: Nothing in this Agreement, except as expressly stated
herein, is intended to create any benefit for any third party not a party
hereto.



N.
Confidentiality: Each party shall treat as confidential any and all information
received from the other party pursuant to this Agreement, and shall not disclose
any such information to any third party without the prior written consent of the
other party. Each party shall not disclose directly or indirectly to any third
party any term or provision of this Agreement without the prior written consent
of the other party. These obligations of confidentiality shall survive
termination of this Agreement.




 



15

--------------------------------------------------------------------------------





The Manager and the Company, intending to be bound, have executed this Agreement
in duplicate, each of which shall serve as an original:


PHYSICIANS’ RECIPROCAL MANAGERS, INC.


/s/ Anthony J. Bonomo   
Anthony Bonomo
President
Physicians Reciprocal Managers, Inc.




PROFESSIONAL MEDICAL ADMINISTRATORS, L.L.C.


/s/ Steven Ostrer  
Steven Ostrer
President
Professional Medical Administrators, L.L.C.










 



16

--------------------------------------------------------------------------------




PROGRAM MANAGER’S AGREEMENT


(The Business)




EXHIBIT A






The Company extends underwriting authority to the Manager as follows:


Professional Liability for physicians and surgeons, nurse practitioners, nurse
anesthetists, physician assistants, nurse midwives and any other healthcare
professionals as per the Rates, Rules, Underwriting Guidelines and forms filed
with the Pennsylvania Insurance Departments and other state regulatory
departments as agreed from time to time which shall be part of and is hereby
incorporated into this Agreement.










 



17

--------------------------------------------------------------------------------




PROGRAM MANAGER’S AGREEMENT


(Claims Authority)




EXHIBIT B




____ extends claims authority to the Manager as follows:


All claims shall be administered by Administrators for the Professions, Inc.
(“AFP”) on behalf of the Manager.


It is agreed that Manager shall be responsible for and administer claims arising
under the ____ policies which constitute the Business, subject to the
requirements and limitations set forth below:



 
A.
All subject claims shall be handled by Manager until their final disposition,
except as otherwise indicated in this Agreement, and in compliance with all
applicable laws, regulations and guidelines. The Manager shall establish and
maintain claim files on each claim reported and advise the insured of procedures
to be followed when a claim arises.




 
B.
Reporting Requirements




 
1.
The Manager must report all claims on monthly bordereaux which reflect the
status and change of status for each claim. Each claim so reported will reflect
an individual ____ claim number assigned by Manager and in a format acceptable
to ____. Such bordereaux will be provided to ____ as specified in Section F.,
Monthly Reporting, subsection - Claims Bordereaux. Additionally, Manager shall
prepare detailed written reports on any particular claim as may be requested by
____.




 
2.
All claims involving any one of the following criteria outlined below will be
considered a “Catastrophic Occurrence.”




 
a.
Incidents involving a fatality.




 
b.
Brain damage injuries (skull fracture, concussion, loss of consciousness, etc.)




 
c.
Spinal injury with potential for paraplegia or quadriplegia.




 
d.
Dismemberment or other serious disfigurement potential.




 
e.
Injuries involving nerve damage.




 
f.
Burn injuries.







 



18

--------------------------------------------------------------------------------





 
g.
Injuries involving a fracture or multiple fractures.




 
h.
Serious vision and/or hearing impairment injuries.




 
i.
Environmental claims.




 
j.
Any claim involving extra contractual obligations, excess, or direct claims
against the company or State Insurance Department inquiries.




 
k.
Any claims or loss involving class actions.




 
l.
Any claim alleging sexual abuse or molestation.




 
m.
Any claim valued in excess of $500,000 indemnity.




 
3.
All Catastrophic Occurrences, as defined in Section A(2), will be subject to the
following additional reporting requirements:




 
a.
The Manager will report such claims to ____ immediately upon notice or receipt
by Manager and on a monthly basis, as described in Section F.




 
b.
The Manager will report these claims, regardless of its opinion as to likelihood
of liability for each such Catastrophic Occurrence.




 
c.
The Manager will also provide a written report concerning the development of
these Catastrophic Occurrence Claims on a regular basis, at intervals not to
exceed 90 days or sooner upon notice of material development.




 
C.
Manager’s Authority




 
1.
All claims shall be autonomously handled by the Manager. AFP shall have
authority to initiate or transact a settlement or compromise, or make full
payment of the indemnity demands for such claims.




 
2.
Manager shall provide immediate written notice to ____ of any claim in which
coverage is denied to an Insured without the advice of outside counsel. A
complete copy of the claim file shall accompany such notice and all subsequent
received or produced information shall immediately be forwarded to ____.




 



19

--------------------------------------------------------------------------------






 
3.
Manager shall provide immediate written notice to ____ of any claim immediately
upon Manager reasonably determining that the expected indemnity value will equal
or exceed $500,000. A complete copy of the claim file shall be sent to ____ upon
their request.




 
4.
Manager is authorized to incur such reasonable expenses allocable to individual
claims as are necessary for the proper administration of this Agreement.




 
D.
Indemnity Payments



Manager shall arrange for and make indemnity payments, in compliance with
Section C., above, and in conformance with the following:



 
1.
Claim payments do not require written authority and approval from ____.




 
2.
Indemnity payments will be made by ____ at the request of Manager within 48
hours of receipt from the reinsurer of the indemnity amount requested.




 
E.
Expense Payments



Manager shall arrange for and make payment of expenses reasonably incurred by
it, pursuant to Section C. of this Agreement, and in conformance with the
following restrictions:



 
1.
Expenses not incurred directly by Manager:




 
a.
Expense payments do not require written authority and approval from ____.




 
b.
Expenses directly incurred by Manager.




 
c.
Expense payments will be made by the Manager from the fiduciary account and such
payments will be deducted from the monthly premium remitted to ____ and the
reinsurer as their interests appear. If, however, expense payments are more than
the premium for the month, ____ will remit to the Manager the additional amount
required within 48 hours of receiving payment from the reinsurer.




 
2.
Expenses Directly Incurred by Manager.




 
a.
Labor Expenses of Manager:



$750.00 per claim file per year, or if open for part of a year, prorated from
the first day of the month of opening to the first day of the month following
the month of closing. Payment shall be made monthly and in advance, the first
payment to include the month of opening and the month that follows.



 



20

--------------------------------------------------------------------------------






 
b.
Other Manager Expenses:



The Manager shall be entitled to reimbursement by ____ and its reinsurer as
their interests appear for the cost of the following internal expenses incurred
by its employees:



 
i.
Fees to obtain records, x-rays and study models;

 
ii.
Fees for copying records, x-rays and study models;

 
iii.
Fees for expert review of file;

 
iv.
Fees for clinical examination of plaintiff/claimant;

 
v.
Fees for outside investigator for background investigation, i.e., fraud,
criminal;

 
vi.
Fees for service of legal papers or subpoenas;

 
vii.
Court reporter bills for deposition and/or trial transcripts;

 
viii.
Fees to obtain prior transcripts for experts, both ours and our adversary’s;

 
ix.
Fees to obtain material related to investigation, i.e., legal research and/or
medical research;

 
x.
Fees to obtain information from governmental agencies related to Insured or
claimants;

 
xi.
Fees to Insureds for attendance at trial as provided for under the policy, and

 
xii.
Any other specific expenses approved, in writing, by ____.






 
F.
Monthly Reporting




 
1.
Claims Bordereau




 
a.
The Manager shall provide a separate Inception-to-Date and a Month-to-Date
Claims Bordereaux, on a diskette (on a format agreed upon by Manager and ____)
as well as a hard copy by the 25th of every calendar month or the last prior
working day. Such Claims Bordereaux shall include the following information:




 
1.
Inception-to-Date Claims Bordereau




 
a.
PMA Claim Number

 
b.
____ Claim Number

 
c.
Policy Number

 
d.
Named Insured

 
e.
Policy Effective Date

 
f.
Policy Expiration Date

 
g.
Retroactive Date

 
h.
Status of Claim (open/closed)

 
i.
Claimant Name

 
j.
Date of Loss

 
k.
Report Date of Loss

 
l.
ITD Balance of Outstanding Reserves

 
21

--------------------------------------------------------------------------------



 
m.
ITD Balance of Losses Paid

 
n.
ITD Balances of Expenses Paid (Outside)

 
o.
ITD Balances of Expenses Paid (Inside)

 
p.
ITD Subrogation Recoveries

 
q.
ITD Subrogation Expenses

 
r.
ITD Amount of Claim (sum of l-r)

 
2.
Month-to-Date Claims Bordereau

     

 
a.
PMA Claim Number

 
b.
____ Claim Number

 
c.
Policy Number

 
d.
Named Insured

 
e.
Policy Effective Date

 
f.
Policy Expiration Date

 
g.
Retroactive Date

 
h.
Status of Claim (open/closed/changed)

 
i.
Claimant Name

 
j.
Date of Loss

 
k.
Report Date of Loss

 
l.
MTD Outstanding Reserves

 
m.
MTD Losses paid

 
n.
MTD Expenses Paid (Outside)

 
o.
MTD Expenses Paid (Inside)

 
p.
MTD Subrogation Recoveries

 
q.
MTD Subrogation Expenses

 
r.
MTD Amount of Claim (sum of l-r)

 
G.
Recovery


The Manager shall diligently pursue all avenues of possible recovery, i.e.,
subrogation or recovery or recoupment of loss or expense paid. All recoveries
must be made payable to ____ and its reinsurer as their interests appear. The
amount of the Recovery paid shall be included in the bordereaux which reflects
activity for the month that the Recovery was received by the Manager. Manager
shall provide any additional details concerning a recovery as may be requested
by ____.
 
H.
Service of Suit


____ hereby appoints the Manager agent for service of process on any suit or
proceeding involving a claim or loss arising out of a policy issued by the
Manager on behalf of ____.



 



22

--------------------------------------------------------------------------------



 

 
I.
Compensation



Manager’s full compensation for rendering claims services for the Business as
provided herein shall be its direct incurred labor expenses detailed in Section
E.2.a., above.




The Manager and ____, intending to be bound, have executed this Claims
Authority, Exhibit B, to the Agreement in duplicate, each of which shall serve
as an original:


First Professionals Insurance Company, Inc.


__________________________________
Robert E. White
Senior Vice President - Administration
First Professionals Insurance Company, Inc.
 
 

 Professional Medical Administrators, L.L.C.   Administrators for the
Professions, Inc.         __________________________________  
__________________________________  Anthony Bonomo  Anthony Bonomo  President 
Chief Executive Officer/President  Professional Medical Administrators, L.L.C. 
Administrators for the Professions, Inc. 

 
     
 
23


--------------------------------------------------------------------------------

      
